Citation Nr: 0841550	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy, to include a scar.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for asthma.

5.   Entitlement to service connection for depression.

6. Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2007 and November 2007 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in San Juan, Puerto Rico, that denied 
the benefits sought on appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a May 2008 VA Form 21-4138, the veteran waived his right 
to have this evidence reviewed in the first instance by the 
RO.

The issues of entitlement to service connection for residuals 
of malaria, asthma, depression, and pneumonia are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
diagnosis of residuals of an appendectomy, including a scar.

2.  The competent medical evidence does not reveal a current 
diagnosis of residuals of head trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an 
appendectomy, including a scar, have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for residuals of head 
trauma have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of an 
appendectomy, to include a scar, and residuals of head 
trauma.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Here, the medical evidence does not show the veteran has a 
current diagnosis of either residuals of an appendectomy, 
including a scar, or of a head injury.  A June 2007 private 
medical report of Rosa A. Coca Rivera, M.D. refers to the 
veteran's self-report of an appendectomy and a head trauma in 
service, but Dr. Rivera makes no objective findings of 
current residuals of these injuries.  VA treatment notes 
similarly do not reflect current diagnoses.  The veteran has 
been examined on a number of occasions at the VA Medical 
Center in San Juan, including October 2007, August 2007, 
March 2007, and January 2002, and none of these reports 
reflect any current problems related to an appendectomy or a 
head injury.  As for his skin, the veteran was noted to have 
a rash on his skin on two occasions in these notes, but it 
was found to be due to the medication he was taking.  No 
scars were noted.  As for his abdomen and gastrointestinal 
functioning, the veteran was found to have mildly elevated 
liver enzymes, but no findings relevant to an appendectomy 
were made.  In addition, the veteran underwent a sonogram of 
part of his abdomen in September 2005 and no findings related 
to an appendectomy were noted.  As for his head, examinations 
of the veteran's head, to include assessments for headaches, 
dizziness, masses, seizures, weakness, or memory changes, 
were all negative.  

For these reasons, the Board cannot find the veteran meets 
the first requirement of service connection for either 
residuals of an appendectomy or a head injury.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the remaining requirements for service 
connection is not warranted and the veteran's claims must be 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has residuals 
of an appendectomy and a head trauma that are related to 
service.  The veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion on this 
matter. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
These arguments do not provide a factual predicate upon which 
compensation may be granted.

The Board notes that no VA medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect the existence of a current diagnosis 
of either condition, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons, the veteran's claims for service 
connection for residuals of an appendectomy and residuals of 
head trauma are denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2007 and September 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of September 2007 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, these letters and a separate letter of March 2008 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Not all of veteran's initial duty-to-assist letters were 
provided before the adjudication of his claims.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  As previously 
discussed, a VA medical opinion has been deemed unnecessary 
in this case.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for residuals of an appendectomy, 
including a scar, is denied.

Service connection for residuals of head trauma is denied.


REMAND

The veteran seeks service connection for residuals of 
malaria, asthma, depression, and pneumonia.  Further 
development of these claims is required before they can be 
properly adjudicated.
There appear to be some missing service medical records.  The 
claims file includes a record of retirement points the 
veteran accumulated from his service in the Army National 
Guard in the 1950s, 1960s, and 1970s.  However, the National 
Guard medical records have not been obtained.  A letter from 
the National Personnel Records Center to the RO dated in 
October 2005 advised the RO to contact the Adjutant General's 
Office for the records.  The file does not indicate that this 
follow-up development occurred.  These records, and the exact 
dates and character of the veteran's service in the Guard 
should be obtained.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disabilities. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

As for the veteran's claim for residuals of malaria, a VA 
examination is necessary to provide objective evidence of 
what the current residuals are and whether they are related 
to service.  A June 2007 private  medical report of Rosa A. 
Coca Rivera, M.D., appears to implicate current residuals, 
but Dr. Rivera does not provide proper objective evidence.  
Rather, for example, she states, "[t]he veteran refers that 
he is still suffering from intermittent fevers."  The 
service medical records that have been recovered support that 
the malaria was at least suspected while the veteran was in 
service.  A September 1952 record, for example, documents 
fevers, and a laboratory report shows that a malaria smear 
was obtained.  In her report, Dr. Rivera states that she 
believes the service medical records do indicate the presence 
of malaria in service.  An examination is necessary to 
ascertain the veteran's current residuals, as well as whether 
there is a link between any current condition and the 
suspected malaria from service.
As for the veteran's claims for asthma, depression, and 
pneumonia, the June 2007 report of Dr. Rivera supports a 
current diagnosis of these conditions.  Dr. Rivera's report 
further implicates a nexus between the veteran's current 
conditions and service, but it is weak and indirect.  For 
example, she attributes the veteran's asthma to his exposure 
to a gas chamber in service.  She states he has suffered from 
depression "since discharge from military service."  She 
similarly states he has had recurrent pneumonia since 
service.  

Unfortunately, a number of the veteran's service medical 
records were destroyed in the fire at the National Personnel 
Records Center in 1973, but of those that do exist, there is 
no documentation of exposure to a gas chamber or asthma in 
service, or of depression or pneumonia.  There is also a lack 
of support for the veteran's depression and pneumonia as 
chronic conditions under 38 C.F.R. § 3.303 in the claims 
file, as there is a 20 year gap between the earliest evidence 
of record and the veteran's discharge from service.  Dr. 
Rivera's opinions appear to be founded entirely on the 
veteran's self-report of his service medical history.  
Nonetheless, there is a current diagnosis of these conditions 
and some positive evidence of a possible nexus opinion of 
record, with no evidence to the contrary.  A VA examination 
should be conducted to confirm or deny the current diagnoses, 
and provide nexus evidence in light of Dr. Rivera's report 
and any service medical records that exist, including 
National Guard records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the Puerto Rico Adjutant 
General's Office and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Army 
National Guard, and (2) forward any and 
all available service medical records 
associated with such duty that are not 
already incorporated in the record.  If 
no additional service medical records are 
located or if the dates and character of 
the veteran's service in the Army 
National Guard cannot be ascertained, a 
written statement to that effect should 
be requested for incorporation into the 
record.

2.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of the following 
conditions:
a.	residuals of malaria
b.	asthma
c.	depression
d.	pneumonia

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current condition had its onset 
during service or is in any other way 
causally related to his active service.  

The examiner should include in the 
discussion the June 2007 report of Rosa 
A. Coca Rivera, M.D.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


